IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph Texeira,                      :
                                     :
                  Appellant          :
                                     :
             v.                      : No. 997 C.D. 2021
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation         :


                                    ORDER


            AND NOW, this 2nd day of November, 2022, it is ORDERED that the
above-captioned opinion filed August 30, 2022, shall be designated OPINION rather
than MEMORANDUM OPINION, and it shall be reported.




                                     ____________________________________
                                     PATRICIA A. McCULLOUGH, Judge